DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Ticer on 09 March 2021.

The application has been amended as follows: 

In claim 14, line 1, after the term “comprising” - - : - - has been deleted;
In claim 14, lines 6, 7, 8, 10, 11, 14, and 16, after the term “outer - - flexible - - has been inserted;
In claims 15, 16, 17, 18, and 19, line 1, after the term “outer” - - flexible - - has been inserted;


Claims 1 – 13, 20, and 21 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art, Observer in view of DiLiberto, makes obvious a method of cold brewing a beverage which comprises providing an infusion bag, wherein infusible material is disposed within the infusion bag.  There is a receptacle comprising at least one breakable wall, the receptacle has an associated liquid stored therein, and the infusion bag and the receptacle are each disposed an outer flexible container.  An external compression force would be exerted on the outer flexible container that would rupture a wall of the receptacle forming an opening in said receptacle to allow the water to flow into the outer flexible container and through the infusion bag such that the water comes in contact with the infusible material and the outer flexible container would be incubated at a temperature and for a period of time sufficient to allow the infusible material to steep in the water to produce a beverage.
Observer in view of DiLiberto do not teach or reasonably disclose a vacuum seal of the outer flexible container would be maintained during the exerting step and the incubating step while cold brewing the beverage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAIM A SMITH/Examiner, Art Unit 1792                                                                                                                                                                                                        09 March 2021


/VIREN A THAKUR/Primary Examiner, Art Unit 1792